Citation Nr: 0120316	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  00-08 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

The propriety of the initial 30 percent rating for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which granted service connection for 
PTSD and assigned a 30 percent disabling rating.

The veteran's representative in their brief on appeal 
indicated that the veteran suffered from Type II Diabetes 
Mellitus and that treatment records stand as an informal 
claim for service connection.  The representative further 
requested that the RO formalize the claim for diabetes.  In 
this regard, it is noted that the veteran filed a VA Form 21-
4138 in April 2000, requesting service connection for 
diabetes.  In January 2001, the RO sent the veteran a letter 
regarding his claim for diabetes mellitus and specifically 
stated what evidence was needed to substantiate his claim.  
Thus, the RO has already begun the adjudication process on 
the claim for diabetes mellitus.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2. At all times in the rating period under consideration, the 
veteran's service connected PTSD has not been manifested by 
disabling symptoms more severe than the following: Subjective 
complaints of sleep disturbance, nightmares, intrusive 
thoughts, hypervigilance, and an exaggerated startle 
response; objective findings including no impairment of 
thought processes, no delusions or hallucinations, no 
suicidal or homicidal ideation, intact recent and remote 
memory, insight and judgment within normal limits, good 
personal hygiene, and speech within normal limits; no 
evidence of flattened affect, circumstantial or stereotyped 
speech, panic attacks, difficulty understanding complex 
commands, impaired long term and short term memory, impaired 
judgment and abstract thinking, or difficulty in establishing 
and maintaining effective social relationships.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 30 
percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 3.321, Part 4, including § 4.130, 
Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is appealing the original assignment of a 30 
percent disability evaluation following an award of service 
connection for PTSD.  As such, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of a disability rating to the present 
time.  See Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).

Effective November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  However, a remand for 
application of VCAA is not necessary.

The veteran was provided a VA examination as recently as June 
2000.  He was also provided notice as to the evidence needed 
to substantiate his claim, and the RO made satisfactory 
efforts to ensure that all relevant evidence had been 
associated with the claims file, to include service medical 
records and VA outpatient treatment records. Under these 
circumstances, there is no reasonable possibility that 
further assistance to the appellant would aid in 
substantiating his claim.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

In an August 1999 rating decision, the veteran was granted 
service connection for PTSD and a 30 percent disabling rating 
was assigned from April 1999.  That decision was based on 
evidence that included VA outpatient treatment records, a 
stressor letter by the veteran, and a June 1999 VA 
examination, which diagnosed the veteran with PTSD.   The 
veteran disagreed with the 30 percent rating, and initiated 
this appeal.  Essentially the veteran maintains that he 
should be assigned a higher rating.

The veteran's PTSD is currently rated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, as 30 percent disabling.  A 30 
percent disability evaluation is assigned under the general 
rating formula for mental disorders for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, or recent events).  A 50 percent disability 
evaluation is warranted where the evidence shows occupational 
and social impairment due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment in short-term and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

Turning to the evidence of record, the claims file contains 
VA outpatient treatment records dated between January 1997 
and February 1999.  During that period, the veteran sought 
treatment on one occasion for PTSD symptoms.  An entry in 
November 1998 reflects that the veteran complained of 
frequent thoughts of Vietnam and feelings of impending doom 
as he neared the anniversary of the February Tet Offensive.

VA Psychiatric notes dated between January 1999 and March 
1999 show that the veteran complained of sleep disturbance, 
intrusive thoughts and images, flashbacks, hyperarousal, 
increased avoidance behavior, an exaggerated startle 
response, anger, and irritability.  In January 1999 he 
reported that he had lived with one woman since 1971 and they 
had two children together.  He indicated that he had a good 
relationship with his children and his partner, whom he said, 
was supportive.  At that time he was found to have normal 
speech, no hallucinations, delusions, or suicidal/homicidal 
ideation.  Judgment and insight were intact.  The examiner 
diagnosed him with chronic PTSD, with exacerbated symptoms 
secondary to the anniversary date of the February Tet 
Offensive.  He was assigned a Global Assessment of 
Functioning Scale (GAF) score of 60-65.      

In June 1999 the veteran was afforded a VA examination.  He 
presented with subjective complaints of not being "right" 
since his return from Vietnam.  He indicated that he had 
recurrent and intrusive thoughts of Vietnam.  He complained 
of sleep disturbance, avoidance, a sense of foreshortened 
future, hypervigilance, irritability, and being 
temperamental. A social survey attached to the June 1999 VA 
examination, indicates that the veteran worked for the city 
of St. Louis as a corrections office for twenty-five years 
before going out on disability due to his legs and knees.  
Upon mental status examination, the veteran was found to be 
well dressed, with good hygiene and grooming.  His speech was 
within normal limits, though loud in volume.  His mood was 
irritable and his affect was constricted but not flat.  Mood 
and affect were essentially congruent.  Stream of thought was 
linear and goal-directed.  Thought content was relevant, 
coherent, and non-bizarre.  Ability to abstract was limited.  
Judgment and impulse control were good.  Insight was limited. 
There were no reports of psychotic phenoma, nor were any 
found during examination.  The examiner found him competent 
for VA purposes and diagnosed him with PTSD. He was assigned 
a GAF of 55.  

VA outpatient treatment records dated between April 1999 and 
March 2000 reflect that the veteran sought treatment on five 
occasions for PTSD symptoms, June, July, September, and 
November 1999, and March 2000.  He consistently reported 
having flashbacks, sleep disturbance, intrusive thoughts, and 
hypervigilance.  Suicidal and homicidal ideation were not 
noted.  In addition, he repeatedly relayed incidents 
surrounding the February 1969 Tet Offensive.  He was assigned 
a GAF of 35 in November 1999.  

In June 2000 the veteran was afforded a psychiatric 
examination in connection with his claim on appeal.  At that 
time, he presented with complaints of sleep disturbance, 
intrusive thoughts, nightmares, avoiding crowds, 
hypervigilance, and an exaggerated startle response.  He also 
indicated that every time he closed his eyes, he heard loud 
noises and saw images of body counting and bagging.  It was 
noted that he had a common law wife and two children.  Upon 
mental status examination, he was found to have no impairment 
of thought processes and no delusions or hallucinations.  No 
suicidal or homicidal ideation were noted.  He appeared 
euthymic, but a little anxious.  The veteran indicated that 
he was able to maintain his personal hygiene and that he was 
able to help with cleaning and cooking at home.  He was 
oriented times three.  His recent and remote memory were 
intact.  Insight and judgment were within normal limits.  He 
was diagnosed with PTSD and assigned a GAF of 60.
 
Considering the evidence of record, summarized in pertinent 
part above, and in light of the applicable laws and 
regulations, the veteran's PTSD symptomatology more closely 
approximates the criteria for the currently assigned 30 
percent rating, and an increased disability evaluation is not 
warranted at this time. In this regard, the medical evidence 
of record shows that the veteran first sought treatment for 
PTSD in November 1998.  VA psychiatric notes dated between 
January 1999 and March 1999 reveal that the veteran had a 
good relationship with his partner and children.  During that 
time, he was found to have normal speech and his judgment and 
insight were intact.  He denied hallucinations, delusions, 
and suicidal or homicidal ideation. 
 He was assigned a GAF score of 60, which according to the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition of the American Psychiatric Association (DSM-IV), is 
indicative of moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g. few friends, conflicts with peers or co-workers).  See 
38 C.F.R. § 4.130.  

Upon VA examination in June 1999 he was found to be well 
dressed, with good hygiene and grooming.  His speech again 
was within normal limits. Judgment and impulse control were 
good.  Mood and affect were essentially congruent.  Thought 
content was relevant and coherent.  His GAF score was 55, 
which is also indicative of moderate symptoms, as explained 
above.

The evidence that is most supportive of the veteran's claim 
is the report of November 1999, in which the veteran was 
assigned a GAF score of 35.  According to DSM-IV, a score of 
35 is indicative of  some impairment in reality testing or 
communication (e.g. speech is at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as 
work or family relations, judgment, thinking, or mood (e.g. 
depressed man avoids friends, neglects family, and is unable 
to work).  However, the Novemebr 1999 report is far 
outweighed the other medical reports included in the 
evidence.  When viewed together, the treatment and 
examination reports for the period both before and after 
November 1999 show that the veteran's PTSD causes no more 
than occasional decreases in work efficiency and intermittent 
periods of inability to perform occupational tasks.  It is 
important to note that the GAF score reported in November 
1999 was in part based on physical limitations not related to 
the service-connected PTSD.  Further, upon VA examination in 
June 2000 he was again assigned a GAF of 60 and found to have 
no impairment of thought processes, judgment and insight were 
within normal limits, and he was able to maintain his 
personal hygiene, as well as able to help with cleaning and 
cooking at home.  As such, the currently assigned 30 percent 
disabling rating is appropriate.

While the currently assigned 30 percent disabling evaluation 
is warranted, the objective clinical evidence of record does 
not show that the veteran meets the criteria contemplated for 
the next higher 50 percent evaluation.  While the record 
contains subjective complaints of avoidance, intrusive 
thoughts, nightmares, flashbacks, hypervigilance, and an 
exaggerated startle response, such symptoms are contemplated 
in the current 30 percent rating.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  The objective medical evidence does 
not contain findings of flattened affect, circumstantial 
speech, panic attacks more than once a week, difficulty in 
understanding complex commands, difficulty in establishing 
and maintaining effective social relationships, or impaired 
judgment or thinking, such that a 50 percent rating is 
warranted.   Treatment records show that the veteran was 
found to have no suicidal or homicidal ideation.  In 
addition, it was noted that he had good family relationships.  
Further, his recent and remote memory were intact, and 
insight and judgment were within normal limits.  In short, 
the veteran's PTSD symptomatology most closely approximates 
the criteria for the currently assigned 30 percent rating.
 
In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's PTSD 
and its effects on the veteran's earning capacity and 
ordinary activity. See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  
The Board has also considered the severity of the veteran's 
PTSD during the entire period from the initial assignment of 
a 30 percent rating to the present time.  See Fenderson, 
supra.   In conclusion, the current medical evidence, as 
previously discussed, most closely fits within the criteria 
for the currently assigned 30 percent disability evaluation.  
Should the veteran's disability picture change in the future, 
he may be assigned a higher rating. See 38 C.F.R. § 4.1.  At 
present, however, there is no basis for assignment of an 
evaluation other than those noted above.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Finally, the evidence does not reflect, nor does the veteran 
contend, that his PTSD has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  In this 
regard, a social survey attached to the June 1999 VA 
examination, indicates that the veteran worked for the city 
of St. Louis as a corrections office for twenty-five years 
before going out on disability due to his legs and knees.  
Hence, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The schedular criteria not having been met, the claim for 
assignment of a disability rating in excess of 30 percent for 
PTSD, is denied.  
 




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 

